In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-18-00357-CR


                         SHERMAN LAMONT DANIELS, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 30th District Court
                                      Wichita County, Texas1
                Trial Court No. 45,165-A, Honorable Robert P. Brotherton, Presiding

                                        November 1, 2018

                       ORDER OF ABATEMENT AND REMAND
                      Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Appellant, Sherman Lamont Daniels, appeals the trial court’s judgment

adjudicating him guilty of the offense of aggravated kidnapping,2 revoking his deferred

adjudication community supervision, and sentencing him to five years’ confinement. The

appellate record is due December 10, 2018, and the reporter’s record has been filed.



        1 By order of the Texas Supreme Court, this appeal was transferred to this Court from the Second

Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

       2   TEX. PENAL CODE. ANN. § 20.04 (West 2011).
Now pending before this Court is the motion to withdraw of appellant’s counsel stating

that appellant wishes to represent himself on appeal. We abate and remand for further

proceedings.


       The trial court has the responsibility for appointing counsel to represent indigent

defendants as well as the authority to relieve or replace appointed counsel upon a finding

of good cause. See TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04(j)(2) (West Supp.

2018); see also Enriquez v. State, 999 S.W.2d 906, 907 (Tex. App.—Waco 1999, no pet.).

An appellate court has discretion to permit an appellant to represent himself on appeal if

he can do so without interfering with the administration of the appellate process. See

Bibbs v. State, No. 07-10-00300-CR, 2011 Tex. App. LEXIS 9490, at *4 (Tex. App.—

Amarillo Dec. 2, 2011, order) (per curiam). Our exercise of that discretion depends on a

case-by-case analysis of the best interest of the appellant, the State, and the proper

administration of justice. Id.


       We, therefore, abate this appeal and remand the cause to the trial court for further

proceedings. Upon remand, the trial court shall conduct a hearing to determine the

following:


       1.      whether appellant still desires to prosecute the appeal;

       2.      whether appellant desires to represent himself on appeal;

       3.      if appellant desires to represent himself, whether his decision to do so is
               competently and intelligently made, including whether he is aware of the
               dangers and disadvantages of self-representation on appeal, see Hubbard
               v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987); and

       4.      if appellant desires to represent himself, whether allowing him to do so is in
               his best interest, in the best interest of the State, and in furtherance of the
               proper administration of justice.


                                              2
       Should the trial court determine that appellant desires to represent himself on

appeal, that appellant has made a competent and intelligent decision to represent himself,

and that allowing appellant to represent himself is in the best interest of appellant, the

State, and the proper administration of justice, the trial court may grant counsel’s motion

to withdraw. The trial court shall issue findings of fact and conclusions of law and any

necessary orders addressing the foregoing subjects. Additionally, the trial court shall

cause to be developed (1) a clerk’s record containing the findings, conclusions, and any

necessary orders; and (2) a supplemental reporter’s record transcribing any evidence and

argument presented at the hearing. The record shall be filed with the Clerk of this Court

on or before December 17, 2018. Should further time be needed to perform these tasks,

then same must be requested before December 17, 2018.


       It is so ordered.


                                                        Per Curiam


Do not publish.




                                            3